Title: To James Madison from John Gardner, 2 September 1815
From: Gardner, John
To: Madison, James


                    
                        
                            Sir
                        
                        Philad September the 2 1815
                    
                    Enclosd you will Recieve Certificate from John Gavino Consular Agent for the U S at the port of Gibraltar Counter Signd By Lambert Smyth One of the Inspectors of the Customs of my having Brought to the united States four Seaman Being in distress and as I am Entitled to a Compensation of ten dollars for Each man I have to Request you to Remit the Same to me

directing it to the Care of Mr Robt Burkhart No 57 North Water Street. I Remain Dear Sir with Great Respect you most Obdt and Humle St
                    
                        
                            John Gardner
                        
                    
                